Opinion by
Oliver, P. J.
At the trial a sample of the merchandise was received in evidence as exhibit 1. Plaintiff’s witness testified that exhibit 1 was a genuine lapis lazuli and that the plaintiff company used the stones covered by this *164importation in the manufacture of jewelry. On the record presented it was found that the merchandise in issue consists of real lapis lazuli. The claim at 10 percent under the provision in paragraph 1528 for “semiprecious stones, cut but not set and suitable for use in the manufacture of jewelry” was therefore sustained.